DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                         Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

          Claims 2-8 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification, while providing support for an infuser that is attached to the cover, same does not support the broadened scope of claims 2 and 16 (and dependents) that the infuser is inside or projected within the container in general with no reference to attachment to anything.  More specifically, reference to just inside the container could be placement of an infuser inside and at the bottom, for example, with no attachment to anything is not supported by the original specification.  The infuser projected into the container as set forth in claim 16 could mean same attached to nothing and held by the user inside the container until the steeping is finished.  However, only the infuser attached to the cover                                    Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-15 and 21-32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 2 is confusing in regard to the infuser containing ingredient  “to be steeped with hot water” is removed prior to combining the concentrated liquid with chilling medium.  Is the step of steeping a part of the claim?  Does it occur before the introduction of the chilling medium?  Or is it intended to occur after the agitating step and subsequent to removing same from the container.  Or is this a reference to the infuser use in steeping the ingredient and creating the concentrated liquid of the first step?  If so, it would appear that the tense should be changed from “to be steeped” to “which has been steeped with hot water to create said concentrated liquid”.              Claim 9 is indefinite in that it calls for “preparing a steeped beverage” (see preamble), yet no liquid is positively set forth therein for accomplishing same as employed in the original specification.              Claim 21 is indefinite in that it calls for preparing a steeped beverage yet does not provide a positively set forth step of steeping.  There is a recitation to an ingredient 
                                                   Double Patenting
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.       Claims 2-5, 16, 17, 19, 21, 26, 27, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 18, and 22 of U.S. Patent No. 9629379. Although the claims at issue are not identical, they are not 
7.       Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 9629379 in view of Carino et al (Published U.S. Application No. 2011/0204048) and any one of Bielecki et al (Published U.S. Application No. 2004/0040962) and Johnson et al (U.S. Patent No. 3844450).          The claims further call for a gasket compressed between the cover and lid ring and also a gasket between the lid ring and the container.  Carino et al (Published U.S. Application No. 2011/0204048) teaches the use of gaskets to ensure air and water tight sealing between assembled container parts.  It would have been obvious to one having ordinary skill to have included same for such benefit. rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 9629379 taken together with any one of Kerner (Published U.S. Application No. 2005/0120884), Alberts (U.S. Patent No. 6012616), or Eagar (U.S. Patent No. 4170320) and either one of Bielecki et al (Published U.S. Application No. 2004/0040962) and Johnson et al (U.S. Patent No. 3844450) and further in view of Carino et al (Published U.S. Application No. 2011/0204048).          The claims further call for a gasket compressed between the cover and lid ring and also a gasket between the lid ring and the container.  Carino et al (Published U.S. Application No. 2011/0204048) teaches the use of gaskets to ensure air and water tight sealing between assembled container parts.  It would have been obvious to one having ordinary skill to have included same for such benefit.


Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.      Claims 9, 15, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Published U.S. Application No. 2007/0101870) taken together with either one of Bielecki et al (Published U.S. Application No. 2004/0040962) or Johnson (U.S. Patent No. 3844450) and further, in the alternative, with Stair (U.S. Patent No. 2592485).
            Liu et al discloses a method of preparing a steeped beverage, the method comprising coupling a lid ring (40; see Fig. 5) comprising a sidewall defining a hollow interior, a first end, and an opposed second end to a container (30) having a body with an interior space for holding liquid, said body of the container comprising an upper rim with an opening and a bottom (see Fig. 5); wherein the lid ring receives the upper rim of the container in the hollow interior at the second end (see Fig. 6); suspending an infuser (20) from within the hollow interior of said lid ring so that a well of said infuser projects into the interior space of the container (see 20 in Fig. 6), said infuser containing tea leaves (paragraph 17), the well comprising a plurality of through holes (22) for fluid to pass thereacross, said infuser having had placed therein (in an earlier step; claim 9 
           JP273 discloses a method of preparing a steeped beverage, the method comprising fixing a lid ring (cap 4) comprising a sidewall defining a hollow interior, a first end, and an opposed second end to a container (cup 1) having a body with an interior space for holding liquid (see page 2 at top), said body of the container comprising an upper rim (see top opening 3 in Figure) with an opening and a bottom (not shown, but inherently having a bottom); wherein the lid ring (cap 4) receives the upper rim of the container (cup 1) in the hollow interior at the second end (see Fig. 4); suspending an infuser (hollow cylindrical holder 12) from within the hollow interior of said lid ring (cap 4) so that a well of said infuser projects into the interior space of the container (cup 1; see Figure), the well comprising a plurality of through holes (13) for fluid to pass thereacross; placing an ingredient (tea leaves) to be steeped in the well of the infuser (page 2 toward bottom); attaching a cover (screw lid 9) to the lid ring (cap 4) having a rim (7) wherein said cover is “screwed into the rim [7]….for fitting provided on the lid” in a manner to enclose the infuser (holder 12) inside the container (cup 1; e.g. lines 7-11 1 between the container (cup 1) and the lid ring (cap 4).  Same are considered to be compressible gaskets as called for                                              Allowable Subject Matter
17.      Claim 20 is allowed.           The prior art of record neither discloses nor teaches the particular lid ring, cover, and container wherein same is employed in the manner claimed and including removing the infuser after steeping and then returning the cover/lid ring to the container for sealing in the beverage contained therein.                                                               Prior Art
18.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carino et al (Published U.S. Application No. 2011/0204048) teaches the use of gaskets to ensure air and water tight sealing between assembled container parts.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


Anthony Weier
February 25, 2021










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the English translation accompanying this response, element 5 is referred to as “a backing”; however, the Espacenet printout of JP59124273 (including English translation tacked to the end) provided by Applicant in the IDS submitted 9/12/14 in grandparent application 14/318268 refers to same as “a seal” (midway down page 3 of English translation portion).